This is a suit instituted by appellee, in which damages were claimed for the alleged false arrest and malicious prosecution of appellee, which, it was averred, was caused by the appellant.
The brief filed on behalf of appellant discusses in a very general Way, without citation of authority, the fifth, eleventh, twelfth, thirteenth, fourteenth, and eighteenth assignments of error. The brief does not strictly comply with the rules, but we have examined each of these assignments, and are of the opinion that no reversible error appears.
The remaining assignments of error are not argued or insisted upon in the brief, and are therefore waived, and the judgment of the court below is affirmed.
Affirmed. *Page 302